Citation Nr: 1424617	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-16 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to May 1946.  He was awarded a Purple Heart, which denotes his participation in combat.  The Veteran passed away in April 1997 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claims file is under the jurisdiction of the VA RO in Houston, Texas.

The appellant testified at a hearing before a Decision Review Officer (DRO) in March 2011 and before the undersigned Acting Veterans Law Judge in June 2012.  Transcripts of both hearings are of record.

The appellant submitted additional evidence directly to the Board in June 2012, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A July 2005 RO decision denied service connection for the cause of the Veteran's death; the appellant did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the issuance of the July 2005 RO decision is new and material and raises a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran's death certificate lists the immediate cause of death as acute renal failure, due to (or as a likely consequence of) coronary artery disease, due to (or as a likely consequence of) atherosclerosis.  

4.  There is no lay or medical evidence that acute renal failure, coronary artery disease, and/or atherosclerosis were present in service, are presumptively related to service, or are etiologically related to service.

5.  There is no competent or probative evidence of record establishing that prior to his death, the Veteran had a diagnosis of posttraumatic stress disorder (PTSD) made in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for the cause of the Veteran's death is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding claims to reopen, VA must notify a claimant of the evidence that is needed to reopen the claim as well as the evidence that is needed to establish entitlement to the underlying claim.  More specifically, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the claim for service connection for the cause of the Veteran's death is being reopened, any defect in the notice as required by Kent would be harmless.

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in October 2009 with regard to the claim for service connection for the cause of the Veteran's death.  The letter addressed all of the notice elements and was sent prior to the unfavorable decision rendered by the AOJ in September 2010 in conjunction with the claim to reopen.  

The duty to assist was also met in this case.  The Board acknowledges that the Veteran's service treatment records are not available as they were destroyed in a fire at the National Personnel Records Center.  See August 2010 VA Form 3101.  In cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  VA met this heightened duty by obtaining records from the Office of the Surgeon General.  In addition, VA made an unsuccessful attempt to obtain private treatment records from Citizens Memorial Hospital and Dr. J.A.G., Jr.  

The Board also acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the Veteran's death.  It finds, however, that no opinion is needed in the absence of any competent evidence establishing that the Veteran had been diagnosed with PTSD pursuant to the DSM-IV prior to his death.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Claim to Reopen

The appellant contends that she has submitted new and material evidence sufficient to reopen her claim for entitlement to service connection for the cause of the Veteran's death.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the July 2005 RO decision is the last final disallowance with regard to the appellant's claim, the Board must review all of the evidence submitted since that action to determine whether the appellant's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

The appellant's initial claim seeking service connection for the cause of the Veteran's death was denied by the RO in September 1997 because the evidence did not demonstrate that the Veteran died as the result of a service-connected condition.  Although provided notice of that decision the same month, the appellant did not perfect an appeal.  A subsequent claim for service connection for the cause of the Veteran's death was denied in a July 2005 RO decision.  The appellant was again provided notice of that decision but did not appeal.  Thus, the July 2005 RO decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).  

In August 2009, the appellant filed the present claim seeking to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  In a September 2010 rating decision, the RO did not address the issue of whether the appellant had submitted new and material evidence to reopen her claim, and instead adjudicated the merits of the appellant's claim in the first instance.  Accordingly, the Board presumes that her claim for entitlement to service connection for the cause of the Veteran's death is reopened.  However, the RO's determinations are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the July 2005 RO decision is the last final disallowance of the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board must review all of the evidence submitted since that action to determine whether the appellant's claim should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83. 

Comparing the evidence received since the RO's July 2005 decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for the cause of the Veteran's death.  Specifically, the newly submitted evidence includes two opinions that link the cause of the Veteran's death to his active duty service.  A March 2011 opinion from G.S. noted that she reviewed the Veteran's "military information" and concluded that the Veteran most likely suffered from PTSD related to his military experiences.  In a March 2012 opinion, Dr. K.K. opined that the Veteran suffered from PTSD related to his military service and that his PTSD was likely the proximate cause of hypertension which led to the coronary atherosclerosis which caused his death.  For purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).

The opinions submitted are new evidence, as they were not of record at the time of the July 2005 RO decision.  Because the evidence suggests a link between the Veteran's active duty service and his cause of death, the evidence is material and raises a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Accordingly, the Board concludes that the appellant has submitted new and material evidence sufficient to reopen her claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, the claim for entitlement to service connection for the cause of the Veteran's death is reopened for review on the merits.  

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2013). 

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2013).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2013).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2013). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) stipulates that the diagnosis of a mental disorder must conform to the DSM-IV.  

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The appellant seeks service connection for the cause of the Veteran's death based on her assertion that he had PTSD as a result of his combat service during World War II.  She asserts that PTSD was the proximate cause of his hypertension, which in turn led to the development of coronary artery disease and atherosclerosis, which caused his death.  

The Veteran died in April 1997 at the age of 78, more than five decades after his discharge from active duty.  As indicated in the death certificate, the direct cause of death was acute renal failure, due to (or as a likely consequence of) coronary artery disease, due to (or as a likely consequence of) atherosclerosis.  

The Board notes at this juncture that both disabilities that contributed to the Veteran's direct cause of death are diseases for which service connection may be established on a presumptive basis.  More specifically, arteriosclerosis and cardiovascular-renal disease, including hypertension, are chronic diseases that, if manifest within a year from the Veteran's discharge from service, are presumptively linked to that service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence of record does not support a finding that atherosclerosis or coronary artery disease were diagnosed within a year of the Veteran's May 1946 discharge from service.  See private treatment records.  In addition, the Veteran's death certificate indicates that atherosclerosis had an approximate interval between onset and death of years, without specifying how many, and that coronary artery disease an approximate interval between onset and death of one year.  The Board also points out that appellant has not asserted that the Veteran was diagnosed with either of these disorders within a year of his discharge.  For these reasons, service connection on a presumptive basis is not warranted for either atherosclerosis or coronary artery disease.  The appellant is not precluded, however, from establishing service connection for the cause of the Veteran's death on a direct basis rather than a presumptive one.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).

The evidence of record does not support the claim for service connection for the cause of the Veteran's death on a direct basis.  As an initial matter, the Veteran's records obtained from the Office of the Surgeon General only document treatment for penetrating wounds on his fingers due to artillery shell fragments.  There are no service records that show he developed acute renal failure, coronary artery disease, and/or atherosclerosis during service.  Moreover, there is no competent evidence that establishes an etiological relationship between acute renal failure, coronary artery disease, and/or atherosclerosis and active service.  See private treatment records.  

The crux of the appellant's case, however, is not that the acute renal failure, coronary artery disease, and/or atherosclerosis are due to service, but rather that the Veteran had PTSD as a result of combat during World War II.  As noted above, she asserts that PTSD was the proximate cause of the Veteran's hypertension, which in turn led to the development of coronary artery disease and atherosclerosis, which caused his death.  In support of her assertion, she has submitted several opinions.

In an April 2011 statement, Dr. K.R.K. reported that he cared for the Veteran during the last few years of his life and that he had been asked by the family to present facts regarding the Veteran's medical illnesses and the possibility that PTSD was contributing.  Dr. K. noted that the Veteran was a World War II Veteran who apparently was involved in several brutal campaigns in the European Theater and "from the symptoms described by family members, he most likely did suffer from PTSD.  This may have contributed to the onset of severe hypertension beginning in his late 50s.  He did not have any other traditional risk factors for coronary atherosclerosis such as diabetes mellitus, cigarette smoking, or family history of coronary artery disease.  He did develop symptomatic coronary artery disease in his mid 70s and then ultimately died at age 78 of complications following coronary artery bypass grafting."  Dr. K.K. concluded that it was his belief that PTSD "may have contributed to his hypertension, as well as the ultimate development of coronary atherosclerosis.  He did not have other traditional risk factors for coronary artery disease other than his advancing age."  

The essence of Dr. K's statement is that the Veteran most likely had PTSD and that this may have contributed to the onset of severe hypertension.  This opinion is not afforded any probative value.  First, because there is no indication that Dr. K. treated the Veteran for PTSD, or that the finding the Veteran most likely had PTSD was made in accordance with the DSM-IV.  In this vein, the Board notes that Dr. K.'s letter is written on letterhead from the Cardiovascular Associates of Victoria; there is no indication that he provided mental health treatment.  The second reason it is not afforded any probative value is because the assertion that PTSD "may have" contributed to the onset of severe hypertension is speculative.  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2013); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In a March 2012 statement, Dr. K. reports again that he cared for the Veteran during the last few years of his life and that he had been asked by the family to present facts and his medical opinion regarding his mental illness and the possibility that PTSD was the proximate cause of his hypertension which resulted in the subsequent development of atherosclerosis and the surgical complications which caused his death.  Dr. K. reports that the Veteran's military documents show that he was a World War II Veteran who participated in several major campaigns and battles and was awarded the Purple Heart Medal.  "These experiences, obviously, caused extreme stress when he was a very young man.  The stress from being wounded in battle was clearly significant enough to have caused PTSD.  From the behaviors described by family members, I believe that, as likely as not, he suffered from PTSD."  Dr. K. went on to report that current medical studies and research had established that PTSD is associated with a significantly increased risk for developing cardiovascular disease.  He reported that research from a VA research scientist, presented at the American Heart Association's Scientific Sessions in November 2011 showed that PTSD more than doubles a Veteran's risk of death from any cause and is an independent risk factor for cardiovascular disease.  "Accordingly, I believe, as likely as not, that was the cause with" the Veteran "and the stress from his PTSD was the proximate cause of his hypertension, which progressively worsened, over the years, until he developed atherosclerosis.  And, the constant stress from his PTSD made his coronary atherosclerosis, worse than it would have been had he not had this stress."  Dr. K. also noted that because the Veteran did not have any other traditional risk factors such as diabetes mellitus, cigarette smoking, or family history of coronary artery disease, it was his belief that there is at least a 50 percent chance that his hypertension was the proximate result of the stress from his then undiagnosed PTSD, and that the stress from his PTSD continued to aggravate both his hypertension and coronary atherosclerosis that caused his death, at age 78, following complications from coronary bypass grafting.  

This second opinion from Dr. K. is also not afforded any probative value as there still remains no indication that Dr. K. treated the Veteran for PTSD, or that the finding the Veteran most likely had PTSD was made in accordance with the DSM-IV.  

In a March 2011 statement from G.S., who listed her credentials as a licensed professional counselor (LPC) with a master's degree in education (M.Ed.) and wrote on letterhead from New Beginnings, which provides individual, marital, group and family therapy, it was reported that after reviewing the military information about the Veteran, "it is my conclusion that it is more likely than not that he suffered post traumatic stress.  He was certainly exposed to very traumatic events on several occasions as witnessed by his service record.  In the time and age in which he served PTSD was not acknowledged or treated.  It is only since the era of Viet Nam that it has been completely recognized and treated.  Because of this, men were not encouraged to share their experience or work through those experiences therapeutically.  It is comprehensible that he internalized much of the trauma.  It is well documented that when a person internalizes his emotions and does not learn mechanisms to cope with his emotions (such as grief, or trauma) that there will be physical consequences to the emotional internalization.  Those physical consequences manifest themselves in physical illness.  It is quite easy to draw the conclusion that" the Veteran "may have been one of those persons.  He served in the military in the era that did not necessarily recognize the extent to which that kind of stress could influence the rest of his life.  He in all likelihood would not even acknowledge that he suffered that kind of stress much less seek help for it.  He would be more likely to "stuff" the trauma and not acknowledge his feelings because to do so would not be considered "manly."  But by internalizing his trauma, his body had to deal with the trauma and did so by stress to the heart."  G.S. concluded by stating that having been in a position to work therapeutically with Veterans suffering with PTSD, "I believe the above statement to be accurate.  My experience shows that many veterans do not externalize their trauma but do internalize it."  

Much like the statements from Dr. K., the opinion from G.S. is not afforded any probative value as there is no indication that she treated the Veteran for PTSD, or that the finding "that it is more likely than not that he suffered from post traumatic stress" was made in accordance with the DSM-IV.  

This leaves appellant's lay assertion that the Veteran had PTSD prior to his death.  Appellant is not competent to make such an assertion as PTSD is not a disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, but more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  

The Board acknowledges that the appellant has submitted several Board decisions where service connection for the cause of the Veteran's death (to include as due to a post-mortem diagnosis of PTSD) was granted.  The Board is not bound, however, by decisions made in unrelated cases.  Moreover, the facts in those cases are distinct from the facts in this case.  

In sum, there is no competent or probative evidence of record establishing that prior to his death, the Veteran had a diagnosis of PTSD made in accordance with the DSM-IV.  In the absence of such evidence, and for the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


